zNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 are pending.

Priority
This application is a CON of 16/305,021 11/27/2018 ABN, and 16/305,021 is a 371 of PCT/NL2017/050344 05/29/2017.
Acknowledgment is made of applicant's claim for foreign priority based on application NETHERLANDS 2016848 05/27/2016.

Election/Restrictions
Applicant’s election in the response dated 2/22/22 is not compliant.  For the sake of compact prosecution the Examiner called Janeen Vilven on 3/7/22 and a provisional election was made absent traversal argument to prosecute the species of Fig 1b of claim 4 and osteoarthritis of claim 7.  Affirmation of this election must be made by applicant in replying to this Office action.
After the discussion the Examiner noticed that Fig 1b could be interpreted as a genus, not a species, so the election is constructively interpreted to be the actual structure represented by Fig 1b, e.g. the 4-amino-1-hydroxy-1-(hydroxy-
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 1-10 are examined herein insofar as they read on the elected invention and species.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 16 intraperitoneal is misspelled “intraperiotenal”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the claim makes use of a parenthetic statement in line 4, i.e. “bisphosphonic acid (bisphosphonate)”.  While it is likely that one of skill in the art would understand what is meant therein, it is not appropriate to add additional, unnecessary, descriptors in the claims that should be otherwise already understood by one of skill in the ort and/or be appropriately described in the specification.  Extraneous descriptions in the claims should be avoided, in general.
Appropriate correction is required.

4 is objected to because of the following informalities:  claims must end in a period, however the period in claim 4 is prior to the end of the limitations within the claim, i.e. the structures are after the period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The structure represented as Fig. 1b (reproduced below for convenience) has the descriptor “n alkyl”, but it is not clear in what capacity this description is to be interpreted.  If, for example, this is intended to be used to only clarify what the structure is, this is completely unnecessary as the structure itself is already clear and has no visible points of variability.  However, if this is intended to be allowing any n-alkyl chain to be incorporated into the structure, the structure as drawn does not use any of the typical, art recognized, methods of delineating such a variable.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As such, it is unclear what the descriptor is intended to mean and/or be used for, thus making the metes and bounds of the claim unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Du Mesnil et al. (US 2001/0006960 A1).
The instant claims are generally drawn to the treatment of osteoarthritis (related to claim 7) in a horse (related to claims 2 and 8), comprising administering about 0.01-0.25 mg/kg in a single dose (related to claims 9 and 10) the sodium salt of 4-amino-1-hydroxy-1-(hydroxy-oxidophosphoryl)-butyl]phosphonic acid (i.e. alendronate sodium salt; core structure shown below; related to claims 3-6) about once per month via intravenous delivery.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Du Mesnil et al. discloses the treatment of lameness in horses with bisphosphonic acid derivatives (see, for example, the title, the abstract, and the whole document) including lameness induced by osteoarticular component such as during osteoarthrosis (i.e. osteoarthritis; see, for example, Example 2 and claim 4).
Du Mesnil et al. teaches preferred bisphosphonates including 4-amino-1-hydroxybutylidenebisphosphonic acid/alendronic acid, and its sodium salts (see, for example, [0028] and claim 10), teaches that the doses can range between 0.001-100 mg/kg (see, for example, [0055]) and exemplifies doses of, for example, of 0.1 mg/kg as a single treatment that is an injectable solution administered intravenously (see, for example, [0077]), and further teaches that the treatment can be administered monthly (see, for example, [0051])
Du Mesnil et al. does not specifically disclose the claimed treatment with the instantly claimed bisphosphonate.
It would have been obvious to one of ordinary skill in the art to treat osteoarthritis in a horse with alendronate sodium salt in the claimed dose and schedule because the prior art teaches all the claimed elements.

One of ordinary skill would have been motivated to use about 0.01-0.25 mg/kg monthly because Du Mesnil et al. teaches that the bisphosphonates can be administered in this range (e.g. at 0.1 mg/kg) and on this schedule.  One of ordinary skill would have adjusted the amounts and scheduling of the dosages, including to the claimed amounts and schedule, during the routine optimization of said variables, and would have done so with a reasonable expectation of success in treating osteoarthritis.  Further, those of skill in the art understand that dose and schedule are result-effective variables that need to be adjusted, and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. 

Conclusion
Claims 1 and 4 are objected to.  Claims 1-10 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627